                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


JAKE TOMLIN,

                    Petitioner,

vs.                                            Case No.:    3:16-cv-945-J-32PDB
                                                            3:14-cr-95-J-32PDB
UNITED STATES OF AMERICA,

                    Respondent.


                                       ORDER

      This case is before the Court on Petitioner Jake Tomlin’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, § 2255 Motion). 1

Petitioner pled guilty to three counts of distributing or possessing with intent to

distribute cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and

841(b)(1)(C), and one count of possession of a firearm by a convicted felon, in violation

of 18 U.S.C. § 922(g). (See Crim. Doc. 19, Change-of-Plea Minute Entry); (Crim. Doc.

42, Plea Tr.). The Court sentenced Petitioner to concurrent terms of 60 months on each

count, for a total term of 60 months in prison. (Crim. Doc. 28, Judgment). Petitioner

raises a single claim: that his sentence violates the Supreme Court’s decision in

Johnson v. United States, 135 S. Ct. 2551 (2015).




1      Citations to the record in the underlying criminal case, United States v. Jake
Tomlin, No. 3:14-cr-95-J-32PDB, will be denoted as “Crim. Doc. __.” Citations to the
record in the civil 28 U.S.C. § 2255 case, No. 3:16-cv-945-J-32PDB, will be denoted as
“Civ. Doc. __.”
                                           1
      The United States filed a response in opposition (Civ. Doc. 6, Response), and

Petitioner did not file a reply. The matter is ripe for review. Under 28 U.S.C. § 2255

and Rule 8(a) of the Rules Governing Section 2255 Proceedings, a hearing is not

necessary to resolve this action. See Rosin v. United States, 786 F.3d 873, 877 (11th

Cir. 2015) (an evidentiary hearing is not required when the petitioner asserts

allegations that are affirmatively contradicted by the record or patently frivolous, or

if in assuming the facts that he alleges are true, he still would not be entitled to any

relief). For the reasons below, Petitioner’s § 2255 Motion is due to be denied.


      I.     Discussion


      Under 18 U.S.C. § 922(g), a person convicted of being a felon in possession of a

firearm is ordinarily subject to a maximum term of imprisonment of 10 years. 18

U.S.C. § 924(a)(2). Under the Armed Career Criminal Act (ACCA), however, that

person is subject to an enhanced mandatory minimum sentence of 15 years in prison

if he has three or more prior convictions for a violent felony or a serious drug offense,

or both. 18 U.S.C. § 924(e). The ACCA defines the term “violent felony” as “any crime

punishable by imprisonment for a term exceeding one year” that


      (i)    has as an element the use, attempted use, or threatened use of
             physical force against the person of another; or
      (ii)   is burglary, arson, or extortion, involves use of explosives, or
             otherwise involves conduct that presents a serious potential risk
             of physical injury to another.
18 U.S.C. § 924(e)(2)(B)(i)-(ii) (emphasis added). Subsection (i) is referred to as the

“elements clause,” the first nine words of subsection (ii) are referred to as the

“enumerated offense clause,” and the rest of subsection (ii), which is emphasized


                                           2
above, is referred to as the “residual clause.” Mays v. United States, 817 F.3d 628, 730-

31 (11th Cir. 2016).

      In Johnson v. United States, the Supreme Court held that the residual clause

is unconstitutionally vague. 135 S. Ct. at 2557-58, 2563. However, the Supreme Court

confined its holding to the ACCA’s residual clause; it did not call into question any

other portion of the ACCA, such as the elements clause, the enumerated offense

clause, or the definition of a “serious drug offense.” See id. at 2563. Nor did Johnson

call into question the constitutionality of the statutes prohibiting possession of a

firearm by a convicted felon, 18 U.S.C. § 922(g)(1), or the distribution of a controlled

substance, 21 U.S.C. § 841. 2

      Two years after deciding Johnson, the Supreme Court ruled that Johnson’s

holding does not extend to the residual clause of the Sentencing Guidelines’ career

offender provision, U.S.S.G. § 4B1.2. Beckles v. United States, 137 S. Ct. 886, 890

(2017). The Supreme Court reasoned that advisory sentencing guidelines “do not

implicate the twin concerns underlying vagueness doctrine—providing notice and

preventing arbitrary enforcement.” Id. at 894. “Accordingly, [the Court held] that the

advisory Sentencing Guidelines are not subject to a vagueness challenge under the

Due Process Clause and that § 4B1.2(a)'s residual clause is not void for vagueness.”

Id. at 895.

      The following year, the Supreme Court held that the residual clause of 18 U.S.C.




2      Johnson applies retroactively on collateral review. Welch v. United States, 136
S. Ct. 1257, 1265 (2016).


                                           3
§ 16(b), which defines the term “crime of violence” in language resembling the ACCA’s

residual clause, is unconstitutionally vague as applied in immigration cases. Sessions

v. Dimaya, 138 S. Ct. 1204, 1216 (2018). However, Dimaya also did not call into doubt

the validity of 18 U.S.C. § 922(g)(1) or 21 U.S.C. § 841. And in United States v. Davis,

No. 18–431, the Supreme Court will decide the fate of the residual clause of 18 U.S.C.

§ 924(c)(3) in light of Johnson and Dimaya. But Davis also does not raise any questions

about the validity of 18 U.S.C. § 922(g)(1) or 21 U.S.C. § 841.

      The foregoing review makes Petitioner’s case straightforward. Petitioner argues

that his sentence is illegal in light of Johnson v. United States. However, Petitioner

was not sentenced under the ACCA, nor was Petitioner convicted of carrying a firearm

in furtherance of a crime of violence under 18 U.S.C. § 924(c). Rather, Petitioner was

convicted and sentenced only for distribution of cocaine base and possession of a

firearm by a convicted felon. (Crim. Doc. 28). Petitioner’s sentence does not rely on the

residual clauses found in 18 U.S.C. §§ 924(e), 924(c)(3), or 16(b). 3 And as noted above,

neither Johnson, Dimaya, nor Davis raise any questions about the validity 18 U.S.C.

§ 922(g)(1) or 21 U.S.C. § 841. Moreover, the Eleventh Circuit has rejected void-for-

vagueness challenges to both of these statutes. See United States v. Vereen, 920 F.3d

1300, 1312 (11th Cir. 2019) (rejecting a void-for-vagueness challenge to 18 U.S.C. §

922(g)(1) based on the absence of a defense for innocent transitory possession, or

“ITP.”); United States v. Moody, 555 F. App’x 867, 869 (11th Cir. 2014) (“The plain



3     Although the Supreme Court rejected vagueness challenges to advisory
sentencing guidelines, Beckles, 137 S. Ct. at 895, nor was Petitioner sentenced as a
career offender.


                                           4
language of § 922(g) makes clear that it is unlawful for any person who has been

convicted of a felony to ‘possess in or affecting commerce, any firearm or ammunition,’

and as Moody has failed to show how that provision is so vague that a person of

ordinary intelligence would have to guess at its meaning, his void-for-vagueness

argument must fail.”); United States v. Saget, 991 F.2d 702, 714 (11th Cir. 1993)

(rejecting vagueness challenge to 21 U.S.C. § 841 based on the statute’s failure to

define “cocaine base.”) (citing United States v. Williams, 876 F.2d 1521 (11th Cir.

1989)). Accordingly, Petitioner’s vagueness challenge must fail.

      Petitioner cites two Eleventh Circuit cases that he claims support his argument:

United States v. Matchett, 802 F.3d 1185 (11th Cir. 2015), and United States v.

Clarke, 822 F.3d 1213 (11th Cir. 2016) (“Clarke III”). § 2255 Motion at 2. 4 However,

Petitioner misunderstands the holdings of those cases. In Matchett, the Eleventh

Circuit held (before the Supreme Court did in Beckles) that advisory sentencing

guidelines are not subject to void-for-vagueness challenges. Matchett, 802 F.3d at

1193-96. In Clarke, the Eleventh Circuit certified a question to the Florida Supreme

Court about whether a guilty plea to a felony, for which adjudication was withheld,

qualifies as a prior conviction under § 790.23(1), Fla. Stat., the Florida statute

prohibiting possession of a firearm by a convicted felon. United States v. Clarke, 780

F.3d 1131, 1133 (11th Cir. 2015) (“Clarke I”). The Eleventh Circuit did so because

Florida law suggested that a guilty plea with adjudication withheld was not a



4      Petitioner refers to Clarke as United States v. Jenkins, No. 13–15784 (11th Cir.
May 11, 2016), but they are the same case. Bobby Jenkins was a co-defendant in that
case along with the lead appellant, Joseph Peter Clarke.


                                          5
conviction, but circuit precedent held that it was. Id. at 1132-33. The Florida Supreme

Court responded that “for purposes of section 790.23(1)(a), a guilty plea for a felony

for which adjudication was withheld does not qualify as a ‘conviction.’” Clarke v.

United States, 184 So. 3d 1107, 1108 (Fla. 2016) (“Clarke II”). Thus, in keeping with

Florida law, the Eleventh Circuit vacated defendant Bobby Jenkins’s conviction under

18 U.S.C. § 922(g) for possession of a firearm by a convicted felon. Clarke III, 822 F.3d

at 1214. However, in neither Clarke III nor Matchett did the Eleventh Circuit declare

any statutes to be unconstitutionally vague. Moreover, Clarke III does not apply to

Petitioner because he was in fact adjudicated guilty of the prior offense underlying his

§ 922(g) conviction, i.e., a 1998 adjudication of guilt for the sale or delivery of cocaine.

Presentence Investigation Report at ¶ 42. As such, neither Clarke III nor Matchett

entitles Petitioner to relief. 5


       II.      Conclusion


       Petitioner’s vagueness challenge lacks merit because he has not been sentenced

under any statute that has been declared void for vagueness. Therefore, in accordance

with the Rules Governing Section 2255 Proceedings, it is ORDERED:


       1. Petitioner Jake Tomlin’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

             Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

       2. The Clerk shall enter judgment in favor of the United States and against

             Petitioner, and close the file.



5      The other cases cited by Petitioner are inapposite and unavailing.


                                               6
 CERTIFICATE OF APPEALABILITY AND LEAVE TO APPEAL IN FORMA
                     PAUPERIS DENIED

        IT IS FURTHER ORDERED that Petitioner is not entitled to a certificate of

appealability. A prisoner seeking a motion to vacate has no absolute entitlement to

appeal a district court’s denial of his motion. 28 U.S.C. § 2253(c)(1). Rather, a district

court must first issue a certificate of appealability (COA). Id. “A [COA] may issue…

only if the applicant has made a substantial showing of the denial of a constitutional

right.” Id. at § 2253(c)(2). To make such a showing, Petitioner “must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting

Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were

‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537

U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).

Petitioner has not made the requisite showing in these circumstances. Because

Petitioner is not entitled to a certificate of appealability, he is not entitled to appeal in

forma pauperis.

        DONE AND ORDERED at Jacksonville, Florida this 9th day of July, 2019.




                                                        TIMOTHY J. CORRIGAN
                                                        United States District Judge

lc 19

Copies:
Counsel of record
Petitioner



                                             7
